Case 20-18488-MBK            Doc 409     Filed 10/29/20 Entered 10/29/20 15:13:47   Desc Main
                                       Document      Page 1 of 17


 DENTONS US LLP
 Lauren Macksoud, Esq.
 101 JFK Parkway
 Short Hills, NJ 07078
 Telephone: (973) 912-7100
 Facsimile: (973) 912-7199
 lauren.macksoud@dentons.com

 and

 DENTONS US LLP
 Geoffrey M. Miller (pro hac vice)
 1221 Avenue of the Americas
 New York, New York 10020
 Telephone: (212) 768-6700
 Facsimile: (212) 768-6800
 geoffrey.miller@dentons.com

 and

 DENTONS US LLP
 Robert B. Millner (pro hac vice)
 233 South Wacker Drive,
 Suite 5900
 Chicago IL 60606
 Telephone: (312) 876-8000
 Facsimile: (312) 876-7934
 robert.millner@dentons.com

 Attorneys for Liberty Mutual Insurance Company

                           IN THE UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEW JERSEY


                                                        Chapter 11
 In re

 CONGOLEUM CORPORATION,                                 Case No. 20-18488 (MBK)

                               Debtor.


       OBJECTION OF LIBERTY MUTUAL INSURANCE COMPANY TO RENEWED
        MOTION OF DVL, INC. AND DVL KEARNY HOLDINGS, LLC FOR ENTRY
          OF AN ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY
             PURSUANT TO SECTION 362 OF THE BANKRUPTCY CODE




 US_Active\115728786\V-6
Case 20-18488-MBK          Doc 409     Filed 10/29/20 Entered 10/29/20 15:13:47            Desc Main
                                     Document      Page 2 of 17



         Liberty Mutual Insurance Company (“Liberty Mutual”), a party in interest, objects to the

 Renewed Motion of DVL, Inc. and DVL Kearny Holdings, LLC For Entry of an Order Granting

 Relief From the Automatic Stay Pursuant to Section 362 of the Bankruptcy Code [Docket No.

 355] (the “Motion for Stay Relief”).

         DVL has not shown cause for such relief, as required by § 362(d) of the Bankruptcy

 Code, for at least three obvious reasons:

              a) It is premature and inappropriate to grant DVL, Inc. and DVL Kearny Holdings,

 LLC (collectively, “DVL”) relief from the automatic stay so that DVL may litigate a principal

 issue in the separate District Court Action (defined herein) -- liability of Bath Iron Works

 Corporation (“BIW”) for Debtor’s operations -- when Congoleum Corporation (the “Debtor”)

 and BIW have announced that they will shortly seek to have that same issue resolved in this

 Court, with findings binding on DVL;

              b) Lifting the automatic stay is inappropriate prior to the bar date for DVL to file a

 proof of claim, since such filing (or waiver of claim by not filing) will determine whether the

 District Court Action is a jury case; and

              c) Since the Debtor is responsible for a significant portion (if not all) of defense and

 indemnity in the District Court Action, stay relief is inappropriate until the Debtor makes clear

 that it will contribute to its share of a current, ongoing defense.

         In further support of the Objection, Liberty Mutual states as follows:

                                             Background

         1.       Liberty Mutual issued certain comprehensive general liability insurance policies

 (the “Policies”) under which the Debtor or asserted predecessor entities are named insureds.

 Bath Iron Works Corporation (“BIW”) is also an insured entity under certain of the Policies. The



                                                    2
 US_Active\115728786\V-6
Case 20-18488-MBK          Doc 409        Filed 10/29/20 Entered 10/29/20 15:13:47        Desc Main
                                        Document      Page 3 of 17



 Debtor and BIW are the defendants in the District Court Action.            Historically, subject to

 reservation of rights, Liberty Mutual has paid 80% of the Debtor’s defense costs as to the District

 Court Action, with the remainder of the Debtor’s defense paid by the Debtor. See Haines

 Declaration, attached as Exhibit A.

         2.       The Motion for Stay Relief confirms that Liberty Mutual pays only a portion of

 such defense. See Motion for Stay Relief, ¶ 28 (“While the Debtor’s insurer, Liberty Mutual,

 may not have assumed full responsibility for all costs of defense for the Debtor in the District

 Court Action, documents produced by Congoleum establish that Liberty Mutual is covering a

 substantial portion of the Debtor’s defense costs.”). In fact, Liberty Mutual believes that the

 Debtor’s share of its defense is materially more than the 20%, and Liberty Mutual’s coverage

 analysis based on currently available information is that there is likely no coverage for the claims

 asserted by DVL.

         3.       On October 8, 2020, DVL filed the Motion for Stay Relief, seeking “relief from

 the automatic stay to allow the matter of DVL, Inc. and DVL Kearny Holdings, LLC v

 Congoleum Corporation and Bath Iron Works Corporation, Case No. 2:17-cv-04261-KM-JBC

 (the “District Court Action”), pending in the [United States District Court for the District of New

 Jersey], to proceed against the Debtor so that the question of Congoleum’s liability to DVL, and

 the amount of damages owed to DVL, can be determined and liquidated.” Motion for Stay

 Relief, ¶ 2. Under the Motion, DVL seeks “to recover from any applicable insurance proceeds or

 from non-Debtor parties . . . .” Id.




                                                   3
 US_Active\115728786\V-6
Case 20-18488-MBK           Doc 409      Filed 10/29/20 Entered 10/29/20 15:13:47                    Desc Main
                                       Document      Page 4 of 17



           A.     It Is Inappropriate and Premature to Lift the Stay So That DVL Can
                  Litigate the Same Issues in the District Court Action That Are Currently
                  Pending Before This Court.

         4.       The Motion for Stay Relief provides that a principal issue facing the Debtor in the

 District Court Action is “successor liability issues between the Debtor and BIW.” See Motion

 for Stay Relief, ¶ 22 (“Those issues [in the District Court Action] include: (a) DVL’s claims for

 damages relating to the remediation of environmental contamination claimed to have been

 caused by Congoleum, as well as (b) the successor liability issues between the Debtor and

 BIW.”).

         5.       However, these successor liability issues are also at issue in the Bankruptcy

 Case. At the October 13, 2020, hearing before this Court to consider the Debtor’s motion to

 approve a sale of substantially all assets, the Debtor stated that it entered into a settlement with

 BIW. As part of that agreement, the Debtor will file a motion requesting this Court’s approval,

 including findings, with claim preclusion and res judicata effect, establishing that “BIW is [not] a

 successor to Congoleum’s flooring business or responsible for liabilities arising out of

 Congoleum’s operations.” (10/13/20 Hr’g Tr. 16:18-18:18.)

         6.       Under the BIW settlement, the findings as to BIW’s liability will be included in

 the confirmation order (10/13/20 Hr’g Tr. 18:2-8), presumably to ensure the broadest possible

 claim preclusion.1 Accordingly, once the Debtor files its motion to approve the BIW settlement

 agreement, the proposed finding that BIW is not a successor to the Debtor or responsible for

 liabilities arising out of its operations will be a matter squarely before this Court, subject to

 objection and contest by DVL in this Court.



 1
     Pages 16 to 18 of the October 13, 2020 hearing transcript, where the Debtor/BIW term sheet was read into the
     record in full, are attached hereto as Exhibit B.

                                                        4
 US_Active\115728786\V-6
Case 20-18488-MBK          Doc 409     Filed 10/29/20 Entered 10/29/20 15:13:47            Desc Main
                                     Document      Page 5 of 17



         7.       It does not promote judicial economy to litigate the same liability issues in both

 this Court and in the District Court Action. For this reason, it is inappropriate to lift the stay to

 allow the District Court Action to proceed.           See In re RCM Global Long Term Capital

 Appreciation Fund, Ltd., 200 B.R. 514, 526 (Bankr. S.D.N.Y. 1996) (denying stay relief because

 “[t]he necessity of simultaneously conducting two proceedings in two different courts regarding

 the enforceability of the Netting Agreement would be neither expeditious nor economical.”); In

 re Wintroub, 283 B.R. 743, 745 (B.A.P. 8th Cir. 2002) (affirming decision to deny motion to lift

 stay to prosecute claim against professional disciplinary commission fund in foreign court, since

 same issues involving dischargeability of indebtedness were pending in litigation before

 bankruptcy court).

         8.       Lifting the stay to allow the District Court Action to proceed at this time is also

 prejudicial to Liberty Mutual because Liberty Mutual has paid its share of costs for two separate

 defense law firms in the District Court Action, one for the Debtor and one for BIW. Until this

 Court makes a ruling on the issue as to BIW successor liability, Liberty Mutual will not know

 whether the expense of only one defense law firm (or two defense firms) are needed. See Motion

 for Stay Relief, ¶ 21 (recognizing that courts must consider the “impact of the stay on the parties

 and the balance of the harms” in deciding whether to lift the stay.).

          B.      Lifting the Stay Is Premature and Inappropriate Until It Is Determined by
                  Claim Activity in This Court Whether the District Court Action Is a Jury
                  Case.

         9.       DVL received an extension of time to file a proof of claim until January 11,

 2021. See Agreed Order Granting DVL, Inc. and DVL Kearny Holdings, LLC Relief From the

 Order (I) Establishing Deadlines to File Proofs of Claim Against the Debtor Including, But Not

 Limited To, Claims Arising Under Section 503(b)(9) of the Bankruptcy Code, (II) Approving the

 Form and Manner of Notice of the Bar Dates, (III) Granting Related Relief (Docketed at Number

                                                   5
 US_Active\115728786\V-6
Case 20-18488-MBK          Doc 409     Filed 10/29/20 Entered 10/29/20 15:13:47              Desc Main
                                     Document      Page 6 of 17



 203) [Docket No. 354]. DVL claims that the District Court Action will proceed to a jury trial.

 See Motion for Stay Relief, ¶ 24 (“DVL’s claims are subject to a right to a jury trial, and a jury

 trial has been demanded.”).

         10.      As DVL acknowledges, there is ample precedent which provides that if DVL files

 a proof of claim, it will waive its jury trial right in the District Court Action. See DVL Motion

 for Relief from Bar Date Order [Docket No. 305], ¶ 17 (acknowledging that filing a proof of

 claim could “subject[] the entire District Court Action to the equitable process of bankruptcy

 claims allowance and [waive DVL’s] right to a jury trial in the district court . . . .”) (citing In re

 Exide Techs., 544 F.3d 196, 214 (3d Cir. 2008); Langenkamp v. Culp, 498 U.S. 42 (1990);

 Granfinanciera, S.A. v. Nordberg, 442 U.S. 33, 58 (1981); Kamine/Besicorp Allegany, L.P. v.

 Rochester Gas & Elec. Co. (In re Kamine/Besicorp Allegany, L.P.), 214 B. R. 953, 966 (Bankr.

 D.N.J. 1997)).

         11.      Thus, the automatic stay should not be lifted prior to the bar date for DVL to file a

 claim because Liberty Mutual otherwise will not know whether it has to defend against a jury

 trial in the District Court Action. Defending against a jury trial is more expensive and a greater

 undertaking than defending against a non-jury trial. Accordingly, granting the Motion for Stay

 Relief at this time prejudices Liberty Mutual as to defense in the District Court Action.

         12.      The issue of applying a bar date to DVL to require its filing a proof of claim will

 come to a head sooner rather than later. The time for filing such claim was extended for DVL to

 January 11, 2021. DVL will have to file a motion if it seeks a further extension. DVL seeks

 damages in the District Court Action which exceed $19 million. Motion for Stay Relief, ¶ 7.

 The Debtor or liquidating trust cannot administer the claims in this Bankruptcy Case where it is

 unclear whether DVL’s claim of this magnitude will participate in a distribution from the estate



                                                    6
 US_Active\115728786\V-6
Case 20-18488-MBK          Doc 409     Filed 10/29/20 Entered 10/29/20 15:13:47           Desc Main
                                     Document      Page 7 of 17



 or not. The $19 million DVL claim, as described by DVL, is a substantial part of all unsecured

 claims. See Amended Declaration of Christopher O’Connor In Support of Debtor’s Chapter 11

 Petition And First Day Motions [Docket No. 29], at ¶ 36 (“As of the Petition Date, the Debtor

 believes that unsecured claims against it are in excess of $47 million.”). As stated, based on

 currently available information, Liberty Mutual’s coverage analysis is that there is likely no

 coverage under the Policies for the claims asserted by DVL. The likelihood that DVL will waive

 recovery against the estate is small, once a bar date is set.

          C.      Stay Relief Should Be Denied Because the Debtor Is Responsible for a
                  Significant Portion of the Defense Costs in the District Court Action and Has
                  Not Indicated How It Will Satisfy This Obligation.

         13.      DVL recognizes that a significant factor in determining whether to grant stay

 relief to permit a party in interest to continue prosecuting a matter in another forum is “whether

 the debtor’s insurer has assumed full responsibility for defending it.” Motion for Stay Relief, ¶

 22 (citing In re Mid-Atl. Handling Sys., LLC, 304 B.R. 111, 130 (Bankr. D.N.J. 2003)). The

 Debtor has historically been responsible for a significant portion of its defense costs to defend

 the DVL claims. Based on applicable New Jersey proration rules and the insurance potentially

 available, Liberty Mutual has historically paid 80% of the Debtor’s defense costs, and the Debtor

 has paid for the remaining 20% of its defense costs.

         14.      Liberty Mutual, however, believes that the Debtor is responsible for a materially

 larger portion of defense in the District Court Action, if there is any coverage at all. These

 obligations do not arise under the terms of the Policies but, instead, are the Debtor’s obligations

 under applicable New Jersey law. See e.g., Benjamin Moore & Co. v. Aetna Cas. & Sur. Co.,

 843 A.2d 1094, 1102 (N.J. 2004) (“[T]he insured is required to pay its ‘aliquot’ share of both

 defense and indemnification on account of years in which it is uninsured or self-insured, and the

 insured also is responsible for years in which coverage is exhausted or its insurer bankrupt.”).

                                                    7
 US_Active\115728786\V-6
Case 20-18488-MBK          Doc 409     Filed 10/29/20 Entered 10/29/20 15:13:47            Desc Main
                                     Document      Page 8 of 17



         15.      The Debtor has not committed to paying its share of its defense costs in the

 District Court Action. Lifting the stay at this time, thus, could prejudice the defense of DVL’s

 claims in the District Court Action and may create dispute regarding payment of Debtor’s share

 of defense costs. Granting stay relief is a further invitation to embroil the estate in a dispute and

 potential contentious proceedings on that front.

         D.       If the Stay Is Lifted to Allow the District Court Action to Proceed, Such Stay
                  Relief Should Be Conditioned on Authorizing Liberty Mutual to Commence
                  a Coverage Action Against the Debtor.

         16.      As stated, despite historically paying a portion of defense costs subject to a

 reservation of rights, after further analysis of the claims asserted by DVL in the District Court

 Action, Liberty Mutual has determined that based on currently available information there is

 likely no coverage for such claims under the Policies. Section 362(d) permits the Court to

 impose conditions on the lifting of the automatic stay. Because there is likely no coverage for

 DVL’s claims under the Policies, Liberty Mutual requests that if the Court decides that it is

 appropriate to grant DVL’s Motion for Stay Relief, such stay relief should be conditioned on

 authorizing Liberty Mutual to commence an action against the Debtor to establish that no

 coverage exists under the Policies for DVL’s claims. Since the Motion for Stay Relief seeks

 leave “to recover from any applicable insurance” (Motion for Stay Relief, ¶ 2), it is only fair to

 allow Liberty Mutual to establish now that it has no coverage. Prompt resolution of this issue

 will likely also serve to promptly resolve the District Court Action.




                                                    8
 US_Active\115728786\V-6
Case 20-18488-MBK          Doc 409     Filed 10/29/20 Entered 10/29/20 15:13:47          Desc Main
                                     Document      Page 9 of 17



           WHEREFORE, Liberty Mutual respectfully requests that the Court deny the Motion for

 Stay Relief and also requests that the Court grant such other and further relief as may be just and

 proper.



 Dated: October 29, 2020                             Respectfully Submitted,

                                                     DENTONS US LLP

                                                     /s/ Lauren Macksoud         .
                                                     Lauren Macksoud, Esq.
                                                     101 JFK Parkway
                                                     Short Hills, NJ 07078
                                                     Telephone: (973) 912-7100
                                                     Facsimile: (973) 912-7199
                                                     lauren.macksoud@dentons.com

                                                     and

                                                     Geoffrey M. Miller (pro hac vice)
                                                     1221 Avenue of the Americas
                                                     New York, New York 10020
                                                     Telephone: (212) 768-6700
                                                     Facsimile: (212) 768-6800
                                                     geoffrey.miller@dentons.com

                                                     and

                                                     Robert B. Millner (pro hac vice)
                                                     233 South Wacker Drive,
                                                     Suite 5900
                                                     Chicago IL 60606
                                                     Telephone: (312) 876-8000
                                                     Facsimile: (312) 876-7934
                                                     robert.millner@dentons.com

                                                     Attorneys for Liberty Mutual Insurance
                                                     Company




                                                 9
 US_Active\115728786\V-6
Case 20-18488-MBK          Doc 409 Filed 10/29/20 Entered 10/29/20 15:13:47   Desc Main
                                  Document    Page 10 of 17



                                          Exhibit A




 US_Active\115728786\V-6
Case 20-18488-MBK            Doc 409 Filed 10/29/20 Entered 10/29/20 15:13:47   Desc Main
                                    Document    Page 11 of 17



 DENTONS US LLP
 Lauren Macksoud, Esq.
 101 JFK Parkway
 Short Hills, NJ 07078
 Telephone: (973) 912-7100
 Facsimile: (973) 912-7199
 lauren.macksoud@dentons.com

 and

 DENTONS US LLP
 Geoffrey M. Miller (pro hac vice)
 1221 Avenue of the Americas
 New York, New York 10020
 Telephone: (212) 768-6700
 Facsimile: (212) 768-6800
 geoffrey.miller@dentons.com

 and

 DENTONS US LLP
 Robert B. Millner (pro hac vice)
 233 South Wacker Drive,
 Suite 5900
 Chicago IL 60606
 Telephone: (312) 876-8000
 Facsimile: (312) 876-7934
 robert.millner@dentons.com

 Attorneys for Liberty Mutual Insurance Company

                           IN THE UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEW JERSEY


                                                     Chapter 11
 In re

 CONGOLEUM CORPORATION,                              Case No. 20-18488 (MBK)

                               Debtor.


                                               1
 US_Active\115757755\V-4
Case 20-18488-MBK             Doc 409 Filed 10/29/20 Entered 10/29/20 15:13:47             Desc Main
                                     Document    Page 12 of 17




         DECLARATION OF STEFANIE HAINES IN SUPPORT OF OBJECTION OF
         LIBERTY MUTUAL INSURANCE COMPANY TO RENEWED MOTION OF
        DVL, INC. AND DVL KEARNY HOLDINGS, LLC FOR ENTRY OF AN ORDER
           GRANTING RELIEF FROM THE AUTOMATIC STAY PURSUANT TO
                      SECTION 362 OF THE BANKRUPTCY CODE


             I, Stefanie Haines, declare that:

             1.     I am a Senior Account Manager at Resolute Management Inc., which has been

 appointed by Liberty Mutual Insurance Company (“Liberty Mutual”) to handle certain

 environmental claims. I am over 18 years of age and have personal knowledge as to matters

 described herein.

             2.     I submit this declaration in connection with the Objection of Liberty Mutual

 Insurance Company to Renewed Motion of DVL, Inc. and DVL Kearny Holdings, LLC for Entry

 of an Order Granting Relief From the Automatic Stay Pursuant to Section 362 of the Bankruptcy

 Code.

             3.     Liberty Mutual issued certain comprehensive general liability insurance policies

 (the “Policies”) under which Congoleum Corporation (the “Debtor”) or asserted predecessor

 entities are named insureds. Bath Iron Works Corporation is also an insured entity under certain

 of the Policies.

             4.     Historically, subject to reservation of rights, Liberty Mutual has paid 80% of the

 Debtor’s defense costs as to the matter of DVL, Inc. and DVL Kearny Holdings, LLC v

 Congoleum Corporation and Bath Iron Works Corporation, Case No. 2:17-cv-04261-KM-JBC,

 with the remainder of the Debtor’s defense costs paid by the Debtor.




                                                    2
 112859736\V-2

 US_Active\115757755\V-4
Case 20-18488-MBK   Doc 409 Filed 10/29/20 Entered 10/29/20 15:13:47   Desc Main
                           Document    Page 13 of 17
Case 20-18488-MBK          Doc 409 Filed 10/29/20 Entered 10/29/20 15:13:47   Desc Main
                                  Document    Page 14 of 17



                                          Exhibit B




 US_Active\115728786\V-6
Case 20-18488-MBK    Doc 409 Filed 10/29/20 Entered 10/29/20 15:13:47   Desc Main
                            Document    Page 15 of 17

                                                                                   16

   1                In addition, the Committee waives challenges to liens

   2 and waives D&O claims.         And the noteholders have agreed to

   3 waive any deficiency claims.

   4                So that’s the essential terms of the settlement, much

   5 of which has been baked into the proposed sale order, and will

   6 also be incorporated into a liquidating plan.

   7                THE COURT:   All right.     Thank you, Mr. Prol.       Mr.

   8 Usatine, do you wish to continue?

   9                MR. USATINE:    Yes.   Yes, thank you, Your Honor.        So

  10 as Your Honor noted on the record, we have received three

  11 formal objections.        One of them is by Bath Iron Works, and I’m

  12 pleased to report that one has been resolved consensually, with

  13 Your Honor’s assistance, which we thank you for.              The objection

  14 of BIW, which is Docket Number 366, is being withdrawn as part

  15 of a settlement construct that I will place on the record now

  16 with the Court’s permission.

  17                THE COURT:   Okay.

  18                MR. USATINE:    It’s a ten-point term sheet that has

  19 been agreed to, and I’m going to read it verbatim so there’s no

  20 confusion.

  21                Number one, is BIW withdraws its sale objection.

  22                Number two, the sale order will contain modified

  23 language that BIW has accepted that preserves BIW’s rights in

  24 the Liberty policies.

  25                Number three, Congoleum withdraws without prejudice




                                     WWW.JJCOURT.COM
Case 20-18488-MBK    Doc 409 Filed 10/29/20 Entered 10/29/20 15:13:47   Desc Main
                            Document    Page 16 of 17

                                                                                17

   1 the motion to withdraw the reference in the adversary

   2 proceeding.       Congoleum’s pending motion to dismiss the

   3 adversary is held in abeyance pending disposition of the

   4 settlement motion described below.           Congoleum will not refile

   5 the motion to withdraw the reference in the adversary

   6 proceeding unless the Court denies the settlement motion.

   7                Number four, Congoleum files a Rule 9019 settlement

   8 motion in the bankruptcy case on notice pursuant to the Federal

   9 Rules of Bankruptcy Procedure and by publication.

  10                Congoleum agrees to support the settlement, although

  11 in the motion Congoleum will state that it believes it would

  12 prevail on the merits and its reasons therefore, but

  13 acknowledges a risk that it might not prevail and that this

  14 risk along with other settlement factors has caused it to agree

  15 to the settlement.

  16                Number five, the settlement agreement will provide

  17 that BIW will submit proof of the findings it seeks at the

  18 settlement hearing.

  19                Number six, BIW proves up the declarations it seeks

  20 in the adversary proceeding at the settlement hearing, and the

  21 Court issues its ruling.         If the Court cannot make the

  22 findings, the settlement agreement is null and void.               Assuming

  23 the Court accepts BIW’s prove up of the declarations, the order

  24 approving the settlement, with findings, would expressly state

  25 that the findings are entitled to res judicata and issue




                                     WWW.JJCOURT.COM
Case 20-18488-MBK    Doc 409 Filed 10/29/20 Entered 10/29/20 15:13:47   Desc Main
                            Document    Page 17 of 17

                                                                                18

   1 preclusive effect.

   2                Number seven, assuming the Court enters the

   3 settlement order with findings, Congoleum would include these

   4 findings in the proposed confirmation order.

   5                Number eight, once the confirmation order is entered

   6 with the findings and the plan is effective, BIW pays the

   7 estate $1 million and withdraws its $14.8 million proof of

   8 claim.

   9                Number nine, Congoleum and BIW dismiss with prejudice

  10 all claims against each other in any pending action, including

  11 the DL and Occidental cases.          Congoleum agrees it will not

  12 assert in any present or future litigation that BIW is a

  13 successor to Congoleum’s flooring business or responsible for

  14 liabilities arising out of Congoleum’s operations.

  15                And, Number ten,, BIW and Congoleum exchange mutual

  16 general releases upon approval of the settlement that cover all

  17 affiliates, officers, directors, employees, equity owners,

  18 agents, attorneys, and representatives.

  19                I think I’ve stated that all correctly, but will

  20 yield the floor to Mr. Stolz or Ms. Steege to the extent they

  21 want to supplement or correct anything I said.

  22                THE COURT:    All right, Ms. Steege?

  23                MS. STEEGE:    Your Honor, this is Ms. Steege, and what

  24 Mr. Usatine read was correct and that is our term sheet.

  25                THE COURT:    Thank you very much.      Mr. Stolz, anything




                                     WWW.JJCOURT.COM
